ON REHEARING
CATES, Judge.
The Attorney General has applied for a rehearing. Wilbanks’s counsel has moved that we strike the application.
I.
Wilbanks’s motion to strike is basically grounded on Rule 39 of the Rules of the Supreme Court of Alabama. Motions under this rule cannot be taken up by this court because they are premised on (a) final disposition of an appeal in this court, and (b) the adversary’s applying to the Supreme Court for certiorari or “other remedial writ” for the purpose of that court’s reviewing the “opinion or decision” of this court.
Clearly, Rule 39 is but a regulation of practice only in the Supreme Court.
The substantive point of Wilbanks’s motion is that the Attorney General’s application (for rehearing) is deficient:
“1. For that said Application for Rehearing fails to specify the point or decision complained of by the appellee.
s¡« j¡í ;{< ‡
“3. For that said Application For Rehearing fails to inform the appellant of what point or points appellee complains.”
These are serious points in view of the importance cast upon the adversary system in appeals by decision of the Supreme Court of the United States in Caton v. Alabama, 392 U.S. 645, 88 S.Ct. 2298, 20 L.Ed.2d 1354 (June 17, 1968), which raises doubt as to the scope of Code 1940, T. 15, § 389. Hence we turn to this court’s practice on rehearings.
We follow Supreme Court Rule 34 which reads:
“All applications for rehearing must be filed with the clerk of the court, accompanied by brief for the applicant and a certificate of counsel that a copy of such brief has been delivered or mailed, properly stamped and addressed, to opposing counsel, within fifteen days after the rendition of the judgment whether such period extends beyond the term of the court or not; and such application may be passed upon at any regular or special term of the court. No application shall be received or filed which is not presented *549in strict compliance with this rule, and no second application shall be received or filed in any case. Without the order of the court or a justice thereof, the pendency of an application for rehearing shall not stay or suspend the execution of the judgment of the court. No party can as a matter of right apply for a rehearing unless brief was filed with the clerk as provided by the rules.”
See De Graaf v. State, 34 Ala.App. 137, 37 So.2d 130, which construed present Rules 9 and 34; also United Security Life Ins. Co. v. Goddard, 42 Ala.App. 629, 174 So.2d 791 (hn. 6).
In De Graaf, we find:
“ * * * Jn a brief on rehearing the alleged errors in an opinion should be specifically and clearly called to the court’s attention. * * * ”
However, we consider that the State’s brief on rehearing is sufficiently pertinent to this court’s opinion to avoid the strictures of the De Graaf rule. The motion to strike is denied.
II.

On Merits of Rehearing

Certain of the State’s constructions of our opinion on original deliverance do not find support in the text of the opinion. Some may require re-examination in the light of the reasoning used in Bumper v. North Carolina, 390 U.S. 543, 88 S.Ct. 1788, 20 L.Ed.2d 797 (June 3, 1968), particularly that part of the text to which footnote 14 is appended (88 S.Ct. p. 1792).
The voluntariness of a consent which purports to waive a constitutional right is plainly a matter for judicial determination before the jury should go into the subject matter of that which is waived. Voir dire is the orderly mode for such a proceeding. Its denial was a substantial miscarriage of justice and hence reversible error.
The Supreme Court (July 25, 1968) has denied rehearing in Hubbard, 213 So.2d 386. We do likewise here.
Though Wilbanks presses other claims of error upon us, in view of the probability of their not arising in the event of another trial, we forego, consideration of these points.